          Case: 3:21-cr-00049-jdp Document #: 13 Filed: 08/05/21 Page 1 of 1




                              U.S. Department of Justice
                                                                                        Telephone 608/264-5158
                                                                                             TTY 608/264-5006

                              United States Attorney’s Office            Administrative Facsimile 608/264-5183
                                                                          Civil Division Facsimile 608/264-5724
                              Western District of Wisconsin           Criminal Division Facsimile 608/264-5054

 Address:
 222 West Washington Avenue
 Suite 700
 Madison, Wisconsin 53703

                                          August 5, 2021


VIA EMAIL ONLY
Christopher Van Wagner
Christopher Van Wagner S.C.
110 East Main Street
Suite 705
Madison, WI 53703

        Re:       United States of America v. Brett Blomme
                  Case No: 21-cr-49-jdp

Dear Mr. Van Wagner:

      Enclosed is discovery Bates labeled BLOMME_026284 to BLOMME_026378,
which is identical to the unnumbered discovery previously provided.

       If you have any questions regarding this matter, please do not hesitate to contact
me at (608) 264-5158.

                                                 Very truly yours,

                                                 TIMOTHY M. O’SHEA
                                                 Acting United States Attorney

                                                 By: /s/ Chadwick M. Elgersma

                                                 CHADWICK M. ELGERSMA
                                                 Assistant United States Attorney


Enclosure
